



SEVERANCE AND RELEASE AGREEMENT


This Severance and Release Agreement (sometimes referred to as Agreement) is
entered in connection with your decision to receive a severance package offered
by Spirit Airlines, Inc. The purpose of this Agreement is to summarize the
benefits that will be available to you in return for a release of claims.


RELEASE AND WAIVER


You acknowledge and agree that certain of the payments and benefits described in
section A below are contingent on your entering into the Agreement and not
revoking (or attempting to revoke) such Agreement during the applicable
seven-day revocation period set forth herein. In consideration for the benefits
described in this Agreement, you and any person acting by, through, under or on
behalf of you, release, waive, and forever discharge Spirit Airlines, Inc. its
subsidiaries, affiliates, and related entities (“Spirit or Company”) and all of
their respective agents, employees, officers, directors, shareholders, members,
managers, employee benefit plans and fiduciaries, insurers, successors, and
assigns (also collectively referred to as ‘Released Parties’) from any and all
claims, liabilities, actions, demands, obligations, agreements, or proceedings
of any kind, individually or as part of a group action, whether known or
unknown, arising out of, or connected with, claims of unlawful discrimination,
harassment, retaliation (including state and federal whistleblower claims), or
failure to accommodate; the terms and conditions of your employment; your
compensation and benefits; and/or the termination of your employment, including,
but not limited to, all matters in law, in equity, in contract, or in tort, or
pursuant to statute, including damages, attorney’s fees, costs and expenses and,
without limiting the generality of the foregoing, to all claims arising under
the Age Discrimination in Employment Act (ADEA), the Civil Rights Act of 1866,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Employee Retirement Income Security Act (ERISA), the Americans with Disabilities
Act, the Railway Labor Act, the Family and Medical Leave Act (FMLA), the Worker
Adjustment and Retraining Notification Act, the Florida Civil Rights Act of
1992, or any other federal, state, or local law, statute, or ordinance.
You acknowledge that you have (i) received all compensation due you as a result
of services performed for the Company with the receipt of your final paycheck;
(ii) reported to the Company any and all work-related injuries or occupational
disease incurred by you during your employment by the Company; (iii) been
properly provided any leave requested under the FMLA and USERRA or similar state
local laws and have not been subjected to any improper treatment, conduct or
actions due to a request for or taking such leave; (iv) provided the Company
with written notice of any and all concerns regarding suspected ethical and
compliance issues or violations on the part of the Company or any other released
person or entity; and (v) not filed any complaints, claims, or actions against
the Company or any other released person or entity.


A.    TERMINATION OF EMPLOYMENT RELATIONSHIP, SEVERANCE BENEFITS AND OBLIGATIONS



Your employment relationship with the Company ended on August 9, 2016 (the
“Termination Date”). This is an involuntary separation from service as defined
in Treasury Regulation 1.409A. On and after the Termination Date, you will no
longer be authorized to transact business or incur any expenses, obligations and
liabilities on behalf of the Company. Effective on the Termination Date, your
salary, benefits and other entitlements from the Company in respect of services
rendered to, or employment with, the Company or any of its Affiliates through
and including the Termination Date will end. You agree and acknowledge that you
will not be entitled to receive any payments or benefits with respect to or
following your termination of employment with the Company other than those
described in the following provisions of this section A. You further acknowledge
and agree that certain of such payments or benefits exceed the payments and
benefits that you would have been entitled to receive had the Company not
voluntarily entered into this Agreement. Unless otherwise required by law,
effective ten (10) days after the Company has received your signed, unrevoked
Agreement, you will receive the following:


1. Severance Pay


You will receive Twelve (12) months of severance pay totaling three hundred six
thousand dollars ($306,000) which will be paid to you in equal installments and
consistent with past payroll practices. Payments will be made on current payroll
pay dates, consisting of the 15th and the last day of the month. Payments will
be direct deposited. These payments will be reduced by any advances or similar
outstanding amounts owed to Spirit such as sick days or vacation days used in
excess of the number to which you were entitled as of the Termination Date. In
addition, all garnishments and levies ordered by any court or other competent
authority of which the Company is aware or becomes aware will be withheld. Your
payment(s) will be made semi-monthly, and all payments will be subject to the
foregoing provisions for the withholding of any federal, state and local taxes
as well as any other payments or advances described above. Amounts the Company
is paying in consideration for this Agreement will not be treated as
compensation for purposes of eligibility or benefits under any benefit plan of
the Company.


Any unpaid severance pay due to you hereunder shall be offset, on a
dollar-for-dollar basis, by any compensation you may receive from any third
party after the Termination Date, provided that compensation you may receive
from corporate board service approved by Spirit prior to the Termination Date
shall not be subject to offset. To the extent that a federal, state, or local
law requires the Company to make a payment to an eligible employee because of
involuntary termination of employment or in accordance with a plant closing or
advance notice law, including but not limited to the Worker Adjustment and
Retraining Notification Act (“WARN”), the severance pay otherwise payable under
this Agreement shall be coordinated with and reduced by the amount of any such
required payment.


Notwithstanding anything in this Section 1 to the contrary, in the event any
payments called for hereunder are determined to constitute payments of
“nonqualified deferred compensation” to which Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) is applicable, the following rules
shall apply:


(a)    All such payments shall be made on the date that is the first payroll
date that occurs on or following the first day of the seventh calendar month
following your “separation from service” (as that phrase is used for purposes of
Code Section 409A); and


(b)    The first sentence of the second paragraph of this Section 1 (regarding
the reduction of payments under this Agreement by reason of any advances or
similar outstanding amounts owed by you to Spirit) shall not apply to any
payments subject to the requirements of Code Section 409A.


2.     Vacation


You will be compensated for accrued unused vacation, the value of which will be
paid to you in a lump sum with your final pay. This payment is also subject to
all applicable federal (including social security), state and local taxes.
Vacation pay will be included as part of your compensation for determining
employee or employer contributions to the 401(k) Plan contribution.


3.        Unemployment Benefits


You may apply for unemployment benefits upon termination and the state agency
makes the determination of your entitlement to benefits. Severance pay can and
must be disclosed to appropriate authorities. Treatment of severance pay from
the beginning of eligibility for unemployment compensation may vary from state
to state.


6.    4.        Employee Assistance Program


Employee Assistance Program Services will continue to be available to you for
thirty (30) calendar days following the Termination Date. You may contact our
EAP coordinator for more information. The EAP phone number is (888) 267-8126.


7.    5.        Healthcare


You (and your spouse and dependents listed on your healthcare forms at Spirit)
shall be eligible for certain continued coverage under the terms of the
Consolidated Omnibus Budget Reconciliation Act (Public Law 99-272, Title X,
commonly known as “COBRA”). Company shall cover you (and your spouse and
dependents if listed on your healthcare forms at Spirit) costs of coverage under
COBRA at the same rate as if you remained with the Company for a period equal to
the shorter of: (i) twelve (12) months or (ii) the date on which you accept a
new position with another employer. If you obtain new employment within twelve
months following your termination of employment at Spirit, you must provide
notification as provided in section L.


8.    6.        Travel


You (and your eligible travel dependents as indicated in your current Spirit
records) shall receive a travel pass on Spirit enabling you and your eligible
travel dependents (indicated in your current Spirit records) to travel free of
charge in any class of service that is available at the time of reservation for
a period equal to the shorter of (i) twelve (12) months or (ii) until (if) you
receive similar flight benefits with a new employer.


7    7.        Outplacement service


Spirit will pay for you to participate in the comprehensive mid-level
outplacement program offered by Challenger, Gray & Christmas, Inc. for up to a
maximum of six months.



B.    COOPERATON



You agree to cooperate with the Released Parties regarding any pending or
subsequently filed litigation, claims or other disputes involving the Released
Parties that relate to matters within your knowledge or responsibility. Without
limiting the foregoing, you agree (i) to meet with Released Party’s
representatives, its counsel or other designees at mutually convenient times and
places with respect to any items within the scope of this provision; (ii) to
provide truthful testimony regarding same to any court, agency, or other
adjudicatory body; and (iii) to provide the Company with notice of contact by
any adverse party or such adverse party’s representative, except as may be
required by law. The Company will reimburse you for reasonable expenses in
connection with the cooperation described in this paragraph.
C.    NON-ADMISSION



This Agreement shall not be construed as an admission by any Released Party of
any liability or acts of wrongdoing or unlawful discrimination, nor shall it be
considered to be evidence of such liability, wrongdoing, or unlawful
discrimination.


D.    NON-SOLICITATION OF COMPANY EMPLOYEES



You agree that for a period beginning on the date first written above and ending
on the date that is the one-year anniversary of the Termination Date, you will
not, directly or indirectly, solicit or attempt to solicit, or hire or cause any
person to hire, any of Spirit’s employees or exclusive contractors to work with
you or to work for any other entity.


E.    NON-DISPARAGEMENT



You agree that you will not engage in any activity which is intended to
embarrass, disparage, harass or adversely affect the Company (including its
affiliated companies) its officers, employees and directors, or their respective
business operations, practices or services, and you agree that you will not make
any negative comments about any of the foregoing entities/persons, orally or in
writing. The Company will procure that its officers do not engage in any
activity which is intended to embarrass, disparage, harass or adversely affect
you (other than activity undertaken in connection with efforts to enforce this
Agreement) and agrees that these individuals will not make any negative comments
about you, orally or in writing.
F.    NON-COMPETITION



For a period of twelve (12) months following your termination date, you agree
that you will not commence employment with, act as a consultant to, or provide
any other assistance to, directly or indirectly, any scheduled passenger airline
operating under United States FAA Part 121 as its primary source of revenue with
its primary business being the transport of passengers between destinations
within the United States. For purposes hereof, “affiliate” shall mean, with
respect to any person or entity, any other person or entity controlling,
controlled by, or under common control with, such person or entity. This
provision may be waived by the Company, in its sole discretion, provided that no
such waiver shall be deemed effective unless in writing and signed by an officer
of the Company. You acknowledge that this restriction and the non-solicitation
restrictions in part D, above, are reasonably necessary to protect the
legitimate business interests of the Company, that they are not overbroad, and
will not impair your ability to obtain employment commensurate with your
abilities. Should the time period of the restrictions or scope in sections D or
F be deemed unreasonable or unenforceable by a court of competent jurisdiction,
then the court may modify the scope of this Agreement with respect to those
restrictions, and all remaining provisions shall remain in full force and effect
as written. Should you violate the restrictions in sections D, F, or J, below,
the Company may bring an action in state or federal court in Florida, and you
expressly consent to jurisdiction and venue in such courts. In addition, for any
such action brought by the Company, the parties hereto WAIVE ANY RIGHT TO A
TRIAL BY JURY. You further agree that should you violate or threaten to violate
the terms of these sections, the Company will suffer irreparable harm and will
be entitled to immediate injunctive relief, and have the right to recover any
damages it may suffer or attorneys’ fees it may incur as a prevailing party as a
result of your breach of these provisions.


G.    VOLUNTARY AGREEMENT; ADVICE OF COUNSEL; 45-DAY PERIOD



You acknowledge that:
(a)
You have read this Agreement and understand its legal and binding effect. You
are acting voluntarily and of your own free will in executing this Agreement.

(b)
The consideration for this Agreement is in addition to anything of value to
which you already are entitled.

(c)
You have had the opportunity to seek, and you are advised in writing by this
Agreement to seek, legal counsel prior to signing this Agreement.

(d)
You have been given at least 45 days from the date you received this Agreement
and any attached information to consider the terms of this Agreement before
signing it. In the event you choose to sign this Agreement prior to the
expiration of the 45-day consideration period, you represent that you are
knowingly and voluntarily waiving the remainder of the 45-day consideration
period. You understand that having waived some portion of the 45-day
consideration period, the Company may expedite the processing of benefits
provided to you in exchange for signing this Agreement.

(e)
You agree with the Company that changes, whether material or immaterial, do not
restart the running of the 45-day consideration period.

(f)
If you are age 40 or over and your termination is part of an employment
termination program, you acknowledge that the Company made available to you :
(i) the class, unit or group of individuals covered by the employment
termination program; the eligibility factors for the program; and applicable
time limits; and (ii) the job titles and ages of all individuals eligible or
selected for the program as well as those in the same job classification or
organizational unit who are not eligible or selected.



H.      REVOCATION



You understand that if you sign this Agreement, you can change your mind and
revoke it within seven days after signing it by returning it with written
revocation notice to the Company at the address provided in section L below. You
understand that this Agreement will not be effective until after this seven-day
period has expired, and you will not be entitled to receive any benefits until
after the Agreement becomes effective. If the revocation day expires on a
weekend or holiday, you understand that you have until the end of the next
business day to revoke this Agreement.


I.    BINDING AGREEMENT AND PROMISE NOT TO SUE



You understand that following the seven-day revocation period, this Agreement
will be final and binding. Except as provided below in Section K, you promise
that you will not pursue any claim that you have settled by this Agreement. If
you break this promise, you agree to pay all of the Company’s costs and expenses
(including reasonable attorneys’ fees) related to the defense of any such claims
except this promise not to sue does not apply to claims that you may have under
the Older Workers Benefit Protection Act (OWBPA) and the ADEA. Although you are
releasing claims that you may have under the OWBPA and the ADEA, you understand
that you may challenge the knowing and voluntary nature of this Release under
the OWBPA and the ADEA before a court, the Equal Employment Opportunity
Commission (EEOC), or any other federal, state or local agency charged with the
enforcement of any employment laws.


J. COMPANY PROPERTY; CONFIDENTIALITY



Other than your Company-provided cell phone, you agree to return all Company
property immediately to Laurie Villa, VP & Chief Human Resources Officer, Spirit
Airlines Inc., 2800 Executive Way, Miramar, FL 33025. You will be permitted to
use your Company-provided cell phone for a period of thirty (30) days from your
termination date after which it must be returned to the Company (attention
Laurie Villa, VP & Chief Human Resources Officer, 2800 Executive Way, Miramar,
FL 33025). You represent and warrant that you have returned all confidential
information, computer hardware or software, files, papers, memoranda,
correspondence, customer lists, financial data, credit cards, keys, tape
recordings, pictures, and security access cards, and any other items of any
nature which are the property of the Company. You further agree not to retain
any tangible or electronic copies of any such property in your possession or
under your control.


You agree that you will not use or copy any Company information (oral,
electronic or written) records, files, materials, intellectual property or trade
secrets of the Company (“Company Information”) for your personal use, or for use
by you in a business or for a future employer. To the fullest extent permitted
by law, you also agree to retain in confidence any confidential information
known to you concerning the Company until such information is publicly
available. You further agree to maintain the confidentiality of this Agreement
and will not disclose in any fashion the terms of this Agreement or the amount
of the severance benefits you receive to any person other than my attorneys,
accountants, and tax advisors as required by appropriate taxing authorities, or
as otherwise required by law.


K. EXCEPTIONS AND NO INTERFERENCE WITH RIGHTS



You understand this Agreement does not apply to (a) any claims or rights that
may arise after the date that you signed this Agreement, (b) the Company’s
expense reimbursement policies, (c) any vested rights under the Company’s
ERISA-covered employee benefit plans as applicable on the date you sign this
Agreement, and (d) any claims that the controlling law clearly states may not be
released by private agreement. Moreover, nothing in this Agreement (including
but not limited to the release of claims, the promise not to sue, the
non-solicitation and non-competition clauses, the confidentiality obligations,
and the return of property provision) (a) limits or affects your right to
challenge the validity of this Agreement under the ADEA or the OWBPA or (b)
prevents you from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the EEOC, the Securities and Exchange
Commission, or any other federal, state or local agency charged with the
enforcement of any laws, although by signing this Agreement you are waiving your
right to recover any individual relief (including any money damages,
reinstatement or other legal or equitable relief) in any charge, complaint, or
lawsuit or other proceeding brought by you or on your behalf by any third party,
except where such a waiver is prohibited. You are also provided notice that
under the 2016 Defend Trade Secrets Act (DTSA): (1) no individual will be held
criminally or civilly liable under Federal or State trade secret law for the
disclosure of a trade secret (as defined in the Economic Espionage Act) that:
(A) is made in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and made solely for the
purpose of reporting or investigating a suspected violation of law; or, (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal so that it is not made public; and, (2) an
individual who pursues a lawsuit for retaliation by an employer for reporting a
suspected violation of the law may disclose the trade secret to the attorney of
the individual and use the trade secret information in the court proceeding, if
the individual files any document containing the trade secret under seal, and
does not disclose the trade secret, except as permitted by court order.


L. APPLICABLE LAW, NOTICES AND GENERAL PROVISIONS



This Agreement shall be interpreted under the law of the State of Florida. This
Agreement sets forth the entire agreement between the parties. You are not
relying on any other agreements or oral representations not fully addressed in
this Agreement. Any prior agreements between or directly involving you and the
Company are superseded by this Agreement, except this Agreement shall not in any
way affect, modify, or nullify any prior agreement you entered into with the
Company regarding confidentiality, trade secrets, inventions, or unfair
competition. To the extent of any conflict between the terms of this Agreement
and the Company’s severance plan, the provisions of this Agreement shall
prevail. The provisions of this Agreement are severable, and if any part of this
Agreement except the Release and Waiver is found by a court of law to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective. The headings in this Agreement are provided for reference only and
shall not affect the substance of this Agreement.


Receipt of severance pay is conditioned on your representation that you have
conducted yourself in an ethical, forthright and honest manner in connection
with your work for Spirit. You agree that if you act contrary to the
representations and obligations set forth in this Agreement, you may be
obligated to pay Spirit an amount equal to the value of the consideration
furnished under this Agreement, Spirit shall be entitled to immediately cancel
any remaining severance pay owed to you and Spirit may take any other legal
action that it deems necessary, except that you are not required to tender back
any compensation and your severance pay will not be discontinued if you
challenge the knowing and voluntary nature of this Agreement under the OWBPA and
ADEA. Nothing in this Agreement is intended to result in any duplication of any
payments or benefits to you and under no circumstances shall the Company be
required to make or provide duplicate or correspondence payments or benefits to
you under this Agreement or any compensation or benefits plans, policies,
programs, agreements or arrangements of the Company, including but not limited
to the Spirit Airlines, Inc. Executive Severance Plan, dated January 1, 2007, as
amended.


Notices to be provided pursuant to this Agreement shall be sent to the
following:
Legal Department
Spirit Airlines, Inc.
2800 Executive Way
Miramar, FL 33025


I have read and understand the Agreement set forth above. I accept the
consideration stated above and knowingly and voluntarily agree to be bound by
the terms of this Agreement.
Dated:
9/26/16
Signature:
/s/ Ted Botimer
Name Printed: Ted Botimer________
 
 
 
 
 
 
 
 







Page 1

